Citation Nr: 0403197	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  96-40 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than November 
13, 1998, for a 60 percent rating for herniated nucleus 
pulposus, L4-L5, fibromyositis, lumbosacral paravertebral 
muscles.

2.  Entitlement to an effective date earlier than November 
13, 1998, for a total rating based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1952 to January 1954.  This case comes before the 
Board of Veterans' Appeals (Board) on remand from the U.S. 
Court of Appeals for Veterans Claims (Court), granting a 
joint motion by the parties requesting a Vacate and Remand of 
the Board's May 2002 decision.  The May 2002 Board decision 
had denied the veteran's appeal from a July 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico (RO), 
that denied the benefits sought.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion for Remand approved by the Court in April 
2003 found that the May 2002 Board decision had failed to 
provide adequate reasons and bases to support its conclusion 
that the veteran had been provided adequate notice of the 
information and evidence necessary to substantiate his claim.  
See 38 U.S.C.A. § 5103A (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Joint Motion for Remand found 
that none of the documents provided to the veteran cited by 
the Board had specifically informed him of which portion of 
the evidence or information was to be provided by the veteran 
and which portion by the VA.  

The Board notes that essentially there appears to be no 
additional evidence that or information that the veteran can 
provide or that VA could obtain that would enable him to 
prevail in these claims.  The joint motion by the parties 
provides no guidance or suggestion as to what evidence could 
possibly exist that would change the outcome.  The statement 
of the case cited by the Board in the May 2002 Board 
decision, issued by the RO in December 2001, advised the 
veteran of the controlling law and regulations and also of 
what the evidence showed.  The SOC notification appears to 
comply with VAOPGCPREC 8-2003 (issued subsequent to the 
Court's remand).  

Nevertheless, the Board is bound by the law of the case.

Accordingly, this matter is remanded for the following:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  In particular, 
the RO should notify the veteran of 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that information 
or evidence.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  Then, the RO should readjudicate the 
veteran's claims.  If the claims remain 
denied, the veteran and his attorney 
should be furnished an appropriate 
Supplemental Statement of the Case, and 
given ample opportunity to respond.  The 
case should then be returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


